DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment filed on May 16th 2022 has been entered. Claims 1, 3, 5, 9, 11, 12 and 15 stand amended with claims 6 – 8, 13 and 14 cancelled. Claims 1 – 5, 9 – 12 and 15 are currently pending. 
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, "a method of performing context-based search, wherein the method comprises: developing a search query by: receiving a user query having query segments wherein the user query comprises information pertaining to a field of user's interest; expanding the user query to include at least one of: lexical variants for the query segments, synonyms of the query segments, abbreviations of the query segments to standardize the query segments; tagging each of the query segments with at least one class, based on an ontology, wherein the at least one class tagged with a given query segment relates to an organized set of data elements having a similar contextual meaning pertaining to the field of the given query segment, wherein the tagged at least one class with each of the query segments relates to a domain pertaining to a set of concepts included in the ontology, wherein the at least one class relates to at least one of contextually similar text, audio, video and image; establishing semantic associations between the query segments within the user query based on the tagged at least one class of the ontology with each of the query segments, wherein the tagged query segments are checked for the semantic associations therebetween, wherein the semantic associations provide direct and indirect contextual relationships between the query segments within the user query; and converting the user query to a machine-readable format; and 2US 15/855,472 Response to 28 February 2022 Final Office Actionretrieving at least one context-based data-record from a search database based on the identified at least one class associated with the query segments, and the established semantic associations between the query segments within the user query, wherein the at least one context-based data-record from the search database is retrieved using a Hopfield algorithm, wherein the search database is a set of indexed, organized and semantically associated databases and generated by extracting information pertaining to the field of user's interest.” The closest prior art of record Gardner et al. (United States Patent Publication Number 20060053174), hereinafter referred to as Gardner teaches, “ a method of performing context-based search wherein the method comprises: developing a search query by receiving a user query having query segments; expanding the user query to include at least one of: lexical variants for the query segments, synonyms of the query segments, abbreviations of the query segments to standardize the query segments.“
As such the combined features as recited in independent claim 1 and similarly stated in independent claims 9 and 15 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1 – 5, 9 – 12 and 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166